              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            8:19-CR-109

vs.                                                   TRIAL ORDER

TONY MERKSICK,

                  Defendant.

      IT IS ORDERED:


      1.   The parties' joint motion to continue (filing 57) is granted.


      2.   The ends of justice served by continuance of this trial outweigh the
           interest of the public and the defendant in a speedy trial, due to
           the need to accommodate the parties and witnesses by establishing
           a date certain for trial of this case, and the time between today's
           date and March 30, 2020 shall be deemed excludable time in any
           computation of time under the requirements of the Speedy Trial
           Act. Failure to promptly object to this order will be deemed a
           waiver of any right to later claim the time should not have been
           excluded under the Speedy Trial Act.


      3.   The jury trial of the above-captioned criminal case before the
           undersigned judge is continued until 9:15 a.m. on Monday,
           March 30, 2020, or as soon thereafter as the case may be called,
           in Courtroom 5, Roman L. Hruska Federal Courthouse, 111 South
           18th Plaza, Omaha, Nebraska, for a duration of 5 to 7 trial days.
     This case shall be the first listed on the Court's trial docket for that
     week.


4.   A pretrial conference is scheduled to be held before the
     undersigned judge in chambers at 8:20 a.m. on Monday, March
     30, 2020.


5.   The filing, briefing, and hearing of pretrial motions, including ex
     parte motions and applications, shall be governed by NECrimR
     12.1 to 12.6. Motions shall be filed on or before Tuesday, March
     24, 2020. Counsel must immediately notify the Court of any
     pretrial motion requiring an evidentiary hearing outside the
     presence of the jury.


6.   The plaintiff shall file and serve on opposing counsel on or before
     Wednesday, March 25, 2020, as appropriate, all proposed jury
     instructions, trial briefs, suggested verdict forms, and witness
     lists. In particular, the plaintiff's witness list shall include the full
     name and address of each witness whom the party may call to
     testify at trial.


7.   The defendant is also encouraged to provide the Court, on or before
     Wednesday, March 25, 2020, proposed jury instructions and a
     trial brief. Any materials so submitted shall not be disclosed to the
     plaintiff unless the defendant specifies otherwise.


8.   Exhibits must be listed before trial on exhibit forms available from
     the Clerk's office or on the Court's external web page at



                                -2-
      http://www.ned.uscourts.gov/forms.    The    exhibits   should    be
      numbered as provided by NECrimR 12.7.


9.    The courtroom deputy will take custody of the exhibits after they
      are received by the Court.


10.   Parties shall deliver to the undersigned's chambers, on or before
      Wednesday, March 25, 2020, trial copies of all exhibits in a
      three-ring binder organized for use by dividers or tabs. Exhibits
      provided by the defendant shall not be disclosed to the plaintiff
      unless the defendant specifies otherwise.


11.   If a party will use a deposition at trial, the proponent must supply
      the Court with a copy of the deposition. If less than the whole
      deposition will be used, the copy must highlight the portions to be
      introduced. The proponent must also supply the Court with a list
      or index identifying by page and line the portions to be introduced.
      If a party objects to the introduction of deposition testimony, that
      party must supply the Court with a list specifying the precise
      nature of each objection and identifying its location by page and
      line.


12.   At 9:15 a.m. on the first day of trial, the Court will meet with
      counsel and clients, on the record in the courtroom. This will be an
      opportunity to dispose of any motions and last minute matters,
      prior to trial. Voir dire will commence immediately thereafter.




                               -3-
13.   Each subsequent day of trial will begin at 8:45 a.m. unless the
      Court directs otherwise.


14.   Questioning of witnesses will be limited to direct examination,
      cross-examination, and redirect examination unless the Court
      allows further examination.


15.   The Court will conduct an initial voir dire of the prospective panel.
      Counsel will be permitted to conduct follow-up voir dire in areas
      not covered by the Court's examination or in an area which may
      justify further examination in view of a prospective juror's
      response during the Court's voir dire.


16.   Witnesses who do not appear to testify when scheduled will be
      considered withdrawn. The trial will then proceed with the
      presentation of any remaining evidence.


17.   A list of the equipment available in the courtroom, and a virtual
      tour of the courtroom, is available on the Court's external web page
      at http://www.ned.uscourts.gov/attorney/courtroom-technology.


18.   Counsel shall notify the courtroom deputy at least a week in
      advance if the services of an interpreter will be required for a
      hearing or trial.




                                 -4-
Dated this 27th day of January, 2020.

                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -5-
